Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 8, 2021

                                     No. 04-21-00257-CV

   Michael SHANNON, Director of Development Services Department, City of San Antonio,
                       Texas; and City of San Antonio, Texas,
                                     Appellants

                                               v.

                       Arlene W. BLAIR and Plaintiff Class Petitioners,
                                       Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23022
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
        Appellants’ brief was originally due August 16, 2021. We granted appellants’ first
motion for extension of time, extending the deadline for filing the brief to September 16, 2021.
On September 7, 2021, appellants filed a motion requesting an additional extension of time to
file the brief until October 18, 2021, for a total extension of 60 days. After consideration, we
GRANT the motion and ORDER appellants to file their brief by October 18, 2021.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court